EXHIBIT 10.1
     ASSUMPTION AGREEMENT, dated as of December 22, 2009, made by TheNextRound,
Inc. (the “Additional Grantor”), in favor of JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) for the
banks and other financial institutions or entities (the “Lenders”) parties to
the Credit Agreement referred to below. All capitalized terms not defined herein
shall have the meaning ascribed to them in such Credit Agreement.
W I T N E S S E T H :
     WHEREAS, Sunshine Acquisition II, Inc., (the “Initial US Borrower”), SS&C
Technologies, Inc., (the “Surviving US Borrower”), SS&C Technologies Canada
Corp., as CDN Borrower, the Lenders, JPMorgan Chase Bank, N.A., Toronto Branch,
as Canadian administrative agent (the “Canadian Administrative Agent”) and the
Administrative Agent have entered into a Credit Agreement, dated as of
November 23, 2005 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”);
     WHEREAS, in connection with the Credit Agreement, the Initial US Borrower,
the Surviving US Borrower and certain of its Affiliates (other than the
Additional Grantor) have entered into the Guarantee and Collateral Agreement,
dated as of November 23, 2005 (as amended, supplemented or otherwise modified
from time to time, the “Guarantee and Collateral Agreement”) in favor of the
Administrative Agent for the benefit of the Administrative Agent, the Canadian
Administrative Agent and the Lenders;
     WHEREAS, the Credit Agreement requires the Additional Grantor to become a
party to the Guarantee and Collateral Agreement; and
     WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;
     NOW, THEREFORE, IT IS AGREED:
     1. Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 8.14 of the
Guarantee and Collateral Agreement, hereby becomes a party to the Guarantee and
Collateral Agreement as a Grantor thereunder with the same force and effect as
if originally named therein as a Grantor and, without limiting the generality of
the foregoing, hereby expressly assumes all obligations and liabilities of a
Grantor thereunder. The information set forth in Annex 1-A hereto is hereby
added to the information set forth in the Schedules to the Guarantee and
Collateral Agreement. The Additional Grantor hereby represents and warrants, to
the extent applicable, that each of the representations and warranties contained
in Section 4 of the Guarantee and Collateral Agreement is true and correct on
and as of the date hereof (after giving effect to this Assumption Agreement) as
if made on and as of such date.
     2. GOVERNING LAW. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to
be duly executed and delivered as of the date first above written.

            THENEXTROUND, INC.
      By:   /s/ Patrick J. Pedonti         Name:   Patrick J. Pedonti       
Title:   Chief Financial Officer     

[Signature Page to Assumption Agreement]

 



--------------------------------------------------------------------------------



 



Annex 1-A to
Assumption Agreement
Supplement to Schedule 1
None.
Supplement to Schedule 2
Pledged Stock:

              Issuer   Class of Stock   Stock Certificate No.   No. of Shares
TheNextRound, Inc.
  common stock, no par value per share   6   9,250,000
 
           
TheNextRound, Inc. — EAFE, LTD.
  common stock, $.01 par value per share   2             100

Supplement to Schedule 3
Uniform Commercial Code Filings

            Grantor   Office    
TheNextRound, Inc.
  Massachusetts Secretary
of the Commonwealth  

Actions with respect to Pledged Stock
     All certificates representing any Pledged Stock to be delivered to the
Administrative Agent.
Other Actions
None.
Supplement to Schedule 4

          Grantor   Jurisdiction of Organization   Location of Chief Executive
Office
TheNextRound, Inc.
  Massachusetts   1881 Worcester Road, Suite 202 Framingham, MA 01701

Supplement to Schedule 5

            Grantor   Location    
TheNextRound, Inc.
  Massachusetts  

 



--------------------------------------------------------------------------------



 



Supplement to Schedule 6
TheNextRound, Inc. owns the following:
Common law trademark (no registered trademarks): TheNextRound
Common law copyrights with respect to its written materials (no registered
copyrights)
Domain Names in the Name of TheNextRound, Inc.

              Grantor   Domain Name   Type   Expiration Date
TheNextRound, Inc.
  TheNextRound.com   Company web site   5/01/2010
 
           
TheNextRound, Inc.
  TheNextRound.UK   Internal Use   3/06/2011
 
           
TheNextRound, Inc.
  TNRSolution.com   Internal Use   9/02/2011

Software in the Name of TheNextRound, Inc.

      Grantor   Software
TheNextRound, Inc.
  TNRSolution
 
  Xtranet
 
  Portfolio Portal
 
  TNR Notification Services
 
  TNR AutoSync Services
 
  TNR Import Services
 
  TNR Scheduler
 
  TNR Web Notes

List of Licenses and Other Agreements in the Name of TheNextRound, Inc.

1.   Letter of Understanding regarding Software License Agreement between
Parthenon Capital LLC and the Company dated May 16, 2002.   2.   Software
License Agreement and Letter of Understanding between Bain Capital and the
Company dated December 18, 2002.   3.   Letter of Understanding between NVP
Management Company and the Company dated June 13, 2003.   4.   Letter of
Understanding for licensing software between CommVest, LLC and the Company dated
July 24, 2003.   5.   Letter of Understanding related to Software License
Agreement between Onex Corporation and the Company dated October 29, 2003.   6.
  Software License and reseller Agreement between Geller & Company, LLC and the
Company dated November 21, 2003.

 



--------------------------------------------------------------------------------



 



  7.   Letter of Understanding related to Software License Agreement between
Vimac Ventures LLC and the Company dated December 16, 2003.   8.   Letter of
Understanding re: Software License Agreement between Kohlberg & Co. and the
Company dated March 2, 2004.   9.   Letter of Understanding between British
Columbia Investment Management Corp. and the Company dated March 30, 2004.   10.
  Letter of Understanding for licensing of software between Columbia Investment
Management Company and the Company dated April 13, 2004.   11.   Letter of
Understanding between CAI Managers and Co, L.P., and the Company dated May 3,
2004.   12.   Letter of Understanding for Software License between FEF
Management Services, LLC and the Company dated May 26, 2004.   13.   Letter of
Understanding for Software License Agreement between Pfizer Inc. and the Company
dated June 2, 2004.   14.   Letter of Understanding regarding Software License
Agreement between Softbank and the Company dated July 15, 2004.   15.   Software
License Agreement between CMEA Ventures and the Company dated September 14,
2004.   16.   Software License Agreement between Parish Capital Advisors LLC and
the Company dated September 17, 2004.   17.   Software License Agreement between
KPS Special Situations Fund LP and the Company dated October 8, 2004.   18.  
Software License Agreement between Battery Management Corp and the Company dated
October 18, 2004.   19.   Software License Agreement between DW Management
Services, LLC and the Company dated October 26, 2004.   20.   Software License
Agreement between Accel-KKRand the Company dated December 9, 2004.   21.  
Software License Agreement between Castanea Partners and the Company dated
December 9, 2004.   22.   Software License Agreement between Riverside Europe
Partners, LLC and the Company dated December 13, 2004.   23.   Software License
Agreement between Advantage Partners, Inc. and the Company dated December 16,
2004.   24.   Software License Agreement between OH Administration Corp and the
Company dated December 21, 2004.   25.   Software License Agreement between
TCMI, Inc. and the Company dated December 21, 2004.   26.   Software License
Agreement between Wednesday Management, LLC (Valhalla Partners) and the

 



--------------------------------------------------------------------------------



 



    Company dated December 21, 2004.   27.   Software License and Services
Agreement between ATV Capital Management and the Company dated January 10, 2005.
  28.   Software License Agreement between Johnson & Johnson Development
Corporation and the Company dated January 24, 2005.   29.   Software License
Agreement between Canada Pension Plan Investment Board and the Company dated
February 11, 2005.   30.   Software License and Maintenance Agreement between
Good View Group Limited and the Company dated March 2, 2005.   31.   Software
License Agreement between Southern Cross Group and the Company dated March 8,
2005.   32.   Software License Agreement between Heidelberg Innovation Funds
Management GmbH and the Company dated March 16, 2005.   33.   Software License
Agreement between Quadrangle Group and the Company dated March 31, 2005.   34.  
Software License Agreement between Gabriel Investment Services, Inc. and the
Company dated April 15, 2005.   35.   Software License Agreement between Public
Sector Pension Investment Board and the Company dated April 18, 2005.   36.  
Software License Agreement between Spur Capital Partners and the Company dated
April 22, 2005.   37.   Software License Agreement between Ritchie Capital
Management LLC and the Company dated May 9, 2005.   38.   Software License
Agreement between Celtic House Venture Partners and the Company dated May 16,
2005.   39.   Software License Agreement between Wexford Capital LLC and the
Company dated May 19, 2005.   40.   Software License Agreement between Windpoint
Partners and the Company dated May 31, 2005.   41.   Software License Agreement
between University of Colorado Foundation and the Company dated June 9, 2005.  
42.   Software License Agreement between Drum Capital Management and the Company
dated July 18, 2005.   43.   Software License Agreement between Calverts Street
Capital Partners and the Company dated July 28, 2005.   44.   Software License
Agreement between Pegasus Capital Advisors, L.P. and the Company dated
August 10, 2005.   45.   Software License Agreement between Aetos Capital and
the Company dated August 10, 2005.   46.   Software License Agreement between
Diamond Castle Holdings and the Company dated September 9, 2005.

 



--------------------------------------------------------------------------------



 



47.   Software License Agreement between Precision Capital Advisors, LLC and the
Company dated September 21, 2005.   48.   Software License Agreement between
Symphony Capital LLC and the Company dated September 21, 2005.   49.   Software
License Agreement between FLAG Capital Management, LLC and the Company dated
September 27, 2005.   50.   Software License Agreement between AIC Limited and
the Company dated September 30, 2005.   51.   Software License Agreement between
Warburg Pincus LLC and the Company dated October 18, 2005.   52.   Software
License Agreement between Sierra Ventures Management, LLC and the Company dated
October 26, 2005.   53.   Software License Agreement between Arcano Capital and
the Company dated November 21, 2005.   54.   Software License Agreement between
Rockport Capital Partners LLC and the Company dated November 21, 2005.   55.  
Software License Agreement between RL-2, Inc. and the Company dated November 30,
2005.   56.   Software License Agreement between Little Hawk Capital Management
LLC and the Company dated December 2, 2005.   57.   Software License Agreement
between Starling Holding Limited and the Company dated December 13, 2005.   58.
  Software License Agreement between China Renaissance Capital Investment
Limited and the Company dated December 22, 2005.   59.   Additional Software
License Agreement between Tailwind Capital Partners and the Company dated
December 22, 2005.   60.   Software License Agreement between Bank of Oklahoma
and the Company dated December 27, 2005.   61.   Software License Agreement
between KSL Capital Partners and the Company dated December 28, 2005.   62.  
Software License Agreement and Addendum between Nordic Venture Partners ApS and
the Company dated December 28, 2005.   63.   Software License Agreement between
vSpring Capital and the Company dated December 29, 2005.   64.   Software
License Agreement between American Securities Capital Partners, LLC and the
Company dated December 30, 2005.   65.   Software License Agreement between
William Blair & Company, L.L.C and the Company dated January 31, 2006.

 



--------------------------------------------------------------------------------



 



66.   Software License Agreement between Unilever Technology Ventures and the
Company dated February 16, 2006.   67.   Software License Agreement between
Horizon Capital Advisors and the Company dated February 22, 2006.   68.  
Schedule A — Software licenses — Fund of Fund between Bain Capital and the
Company dated February 27, 2006.   69.   Software License Agreement between
Heritage Partners, Inc. and the Company dated March 10, 2006.   70.   Software
License Agreement between SPG Partners, LLC and the Company dated March 16,
2006.   71.   Software License Agreement between Onset Venture Services
Corporation and the Company dated March 28, 2006.   72.   Software License
Agreement between Latin Idea Advisors, LLC and the Company dated March 30, 2006.
  73.   Software License Agreement between General Catalyst Group Management LLC
and the Company dated April 14, 2006.   74.   Software License Agreement between
Emory Investment Management and the Company dated April 21, 2006.   75.  
Software License Agreement between JVP and the Company dated May 8, 2006.   76.
  TNR Solution Order Form between Parish Capital Advisors, LLC and the Company
dated May 25, 2006.   77.   Software License Agreement between NeoCarta Ventures
and the Company dated May 25, 2006.   78.   Software License Agreement between
UNC Management Company and the Company dated May 26, 2006.   79.   Software
License Agreement between Fifth Street Capital LLC and the Company dated May 31,
2006.   80.   Software License Agreement between Halyard Securities and the
Company dated May 31, 2006.   81.   Software License Agreement between Legacy
Venture Management, LLC and the Company dated June 5, 2006.   82.   Software
License Agreement between Tano Capital LLC and the Company dated June 22, 2006.
  83.   Master Services Agreement, Work order and Licensing Agreement between
Viacom, Inc. and the Company dated June 28, 2006   84.   Software License
Agreement between Charterhouse Group, Inc. and the Company dated June 30, 2006.
  85.   Software License Agreement between Clarion Capital Partners, LLC and the
Company dated June 30, 2006.

 



--------------------------------------------------------------------------------



 



86.   Software License Agreement between India Equity Partners and the Company
dated August 10, 2006.   87.   Software License Agreement between Fenway
Partners and the Company dated August 21, 2006.   88.   Software License
Agreement between Harbour Group Industries, Inc. and the Company August 25,
2006.   89.   Software License Agreement between Lightspeed Venture Partners and
the Company dated August 31, 2006.   90.   Schedule A Software License between
Parish Capital LLC and the Company dated September 1, 2006.   91.   Software
License Agreement between Summit Strategies Group and the Company dated
September 1, 2006.   92.   Schedule A — Software Licenses between AIF Capital
(Good View Group Limited) and the Company dated September 6, 2006.   93.  
Software License Agreement between Trident Capital, Inc. and the Company dated
September 21, 2006.   94.   Software License Agreement between Fund Management
Services LCC and the Company dated September 26, 2006.   95.   Software License
Agreement between Seaport Capital, LLC and the Company dated September 29, 2006.
  96.   Software License Agreement between Novak Biddle Venture Partners and the
Company dated October 16, 2006.   97.   Software License Agreement between 5 AM
Ventures and the Company dated November 1, 2006   98.   Software License
Agreement between Bank Muscat and the Company dated November 6, 2006.   99.  
Software License Agreement between Presidio STX, LLC and the Company dated
November 6, 2006.   100.   Software License Agreement between Linx Partners II,
LLC and the Company dated November 10, 2006.   101.   Software License Agreement
between In-Q-Tel and the Company dated November 19, 2006   102.   Software
License Agreement between DeltaPoint Capital Management, LLC and the Company
dated November 20, 2006.   103.   Software License Agreement between Alta
Partners Management Corporation and the Company dated November 30, 2006.   104.
  Software License Agreement between Mvalue Management Limited and the Company
dated December 11, 2006.   105.   Software License Agreement between Mvision
Partners LLP and the Company dated December 11, 2006.

 



--------------------------------------------------------------------------------



 



106.   Agreement for Additional Software Licenses between Valhalla Partners and
the Company dated December 13, 2006.   107.   Software License Agreement between
Candover Services, Ltd and the Company with specifications dated December 21,
2006.   108.   Software License Agreement between Candover Services Limited and
the Company dated December 21, 2006.   109.   Software License Agreement between
State General Reserve Fund and the Company dated December 25, 2006.   110.  
Software License Agreement between Paul Capital Investments LLC and the Company
dated December 29, 2006.   111.   Additional Software License Agreement between
Tailwind Capital Partners and the Company dated January 5, 2007.   112.  
Software License Agreement between Axcel Management A/S and the Company dated
January 24, 2007.   113.   Software License Agreement between Walton Street
Capital and the Company dated January 24, 2007.   114.   Software License
Agreement between Clayton, Dubilier & Rice, Inc. and the Company dated
February 13, 2007.   115.   Software License Agreement between Union Square
Partners Management, LLC and the Company dated February 20, 2007.   116.  
Software License Agreement between Mercaptial, S.L. and the Company dated
February 20, 2007.   117.   Software License Agreement between QEM Management LP
and the Company dated February 20, 2007.   118.   Software License Agreement
between Quantum Resource Management, LLC and the Company dated February 20,
2007.   119.   Software License Agreement between Hatteras Venture Management
and the Company dated March 12, 2007.   120.   TNR Solution Schedule A- between
Summit Strategies Group and the Company dated March 20, 2007.   121.   Software
License and Maintenance Agreement between Vista Equity Partners, LLC and the
Company dated March 21, 2007.   122.   Software License Agreement between
Artiman Management LLC and the Company dated March 27, 2007.   123.   Software
License Agreement between Orbimed and the Company dated March 27, 2007.   124.  
Software License Agreement between New Zealand Venture Investment Fund Limited
and the Company dated March 30, 2007.

 



--------------------------------------------------------------------------------



 



125.   Software License Agreement between Vedanta Capital LLC and the Company
dated March 30, 2007.   126.   Software License Agreement between The Public
School Retirement System of Missouri and the Company dated March 31, 2007.  
127.   Software License Agreement between LaSalle Capital Group LP and the
Company dated April 13, 2007.   128.   Software License Agreement between Cinven
Services Limited and the Company dated April 26, 2007.   129.   Software License
Agreement between Centerbridge Partners, L.P. and the Company dated April 27,
2007.   130.   Software License Agreement between E&E Capital Advisors LLC and
the Company dated April 20, 2007.   131.   Software License Agreement between
C.V. Starr & Co. and the Company dated May 15, 2007.   132.   Software License
Agreement between Maveron LLC and the Company dated May 25, 2007.   133.  
Software License Agreement between Lee Equity Partners, LLC and the Company
dated May 25, 2007.   134.   Software License Agreement between Technology
Partners and the Company dated May 25, 2007.   135.   Software License Agreement
between Stone Tower Operating LP and the Company dated May 30, 2007.   136.  
Software License Agreement between TowerBrook Capital Partners, L.P. and the
Company dated May 31, 2007.   137.   Software License Agreement between Star
Capital Partners Limited and the Company dated June 1, 2007.   138.   Software
License Agreement between Madison Dearborn Partners and the Company dated June
15, 2007.   139.   Software License Agreement between .406 Ventures and the
Company dated June 15, 2007.   140.   Software License Agreement between Great
Hill Partners, LLC and the Company dated June 21, 2007.   141.   Addendum
between E&E Capital Advisors LLC and the Company dated June 21, 2007.   142.  
Software License Agreement between AIG Global Asset Management Holdings Corp.
and the Company. 2007.   143.   Software License Agreement between Varde
Management L.P. and the Company dated June 29, 2007.   144.   Schedule A1-
Additional Software License Agreement between Varde Management. L.P. and the
Company dated July 29, 2007.

 



--------------------------------------------------------------------------------



 



145.   Software License Agreement between Ignition Partners and the Company
dated June 29, 2007.   146.   Software License Agreement between Ignition
Partners and the Company dated June 29, 2007.   147.   Schedule A — Software
Licenses Agreement signed by Advantage dated July 12, 2007.   148.   Statement
of Work AIG Global Asset Management Holdings Corp. and the Company. July 26,
2007.   149.   Software License Agreement between Joliment Capital Pty Ltd and
the Company dated August 2007.   150.   Software License Agreement between Verax
Capital LLC and the Company dated August 3, 2007.   151.   Software License
Agreement between Montagu Newhall Associates, Inc and the Company dated
August 7, 2007.   152.   Software License Agreement between Great Hill Partners,
LLC and the Company dated August 9, 2007.   153.   Software License Agreement
between GEM Realty Capital Inc. and the Company dated August 20, 2007.   154.  
Software License and Maintenance Agreement between Aetos Capital and the Company
dated August 24, 2007.   155.   Software License Agreement between Arbor
Investment Management, LLC and the Company dated August 30, 2007.   156.  
Software License Agreement between Aquiline Holdings, LLC and the Company dated
September 21, 2007.   157.   Software License Agreement between TA Realty, LLC
and the Company dated September 21, 2007.   158.   Software License Agreement
between Coral Capital Management and the Company dated September 27, 2007.  
159.   Software License Agreement between Stephens Investment Holdings L.L.C.
and the Company dated September 28, 2007.   160.   Software License Agreement
between Avista Capital Holdings, LP and the Company dated September 28, 2007.  
161.   Software License Agreement between Equitybox SCR SAU and the Company
dated September 28, 2007.   162.   Software License Agreement between Forest
Capital Partners, LLC and the Company dated September 28, 2007.   163.  
Software License Agreement between Castle Harlan, Inc. and the Company dated
September 29, 2007.   164.   Software License Agreement between Applegate &
Collatos and the Company dated November 2, 2007.   165.   Software License,
Development and Maintenance Agreement between The Bank of New York

 



--------------------------------------------------------------------------------



 



    Mellon Corporation and the Company dated November 2, 2007.   166.   Software
License and Maintenance Agreement between HSBC Technology & Services (USA), Inc.
and the Company dated November 7, 2007.   167.   Software License Agreement and
In-Q-Tel Licensing Agreement between In-Q-Tel, Inc. and the Company dated
November 19, 2007.   168.   Software License Agreement between Industriens
Pension and the Company dated December 2, 2007.   169.   Software License
Agreement between Pfingsten Partners and the Company dated December 7, 2007.  
170.   Software License Agreement between TZP Group and the Company dated
December 11, 2007.   171.   Software License Agreement between Relatively
Management, LC and the Company dated December 11, 2007.   172.   Software
License Agreement between Gulf Capital Pvt, JSC and the Company dated December
14, 2007.   173.   Software License Agreement between Scale Management, LLC and
the Company dated December 18, 2007.   174.   Software License Agreement between
LNK Partners and the Company dated December 20, 2007.   175.   Software License
Agreement between Searchlight Management Co, LLC and the Company dated
December 20, 2007.   176.   Software License Agreement between Century Capital
Management and the Company dated December 28, 2007.   177.   Software License
Agreement between Sports Venture Partners and the Company dated December 31,
2007.   178.   Software Components Licensing Agreement between mbm Technology,
LLC and the Company dated January 2, 2008.   179.   Software License Agreement
between Moelis and Company Holdings LLC and the Company dated January 9, 2008.  
180.   Software License Agreement between Delta Partners and the Company dated
January 23, 2008.   181.   Software License Agreement between Carousel Capital
LLC and the Company dated January 28, 2008.   182.   Software License Agreement
between Code Hennessy & Simmons LLC and the Company dated January 31, 2008.  
183.   Software License Agreement between Falconhead Capital LLC and the Company
dated February 15, 2008.   184.   Software License Agreement between Vision
Capital Limited and the Company dated March 6, 2008.   185.   Software License
Agreement between Gresham Partners, LLC and the Company dated March 12, 2008.

 



--------------------------------------------------------------------------------



 



186.   Software License Agreement between Private Equity Funds Research And
Investments Co., Ltd. and the Company dated March 14, 2008.   187.   Software
License Agreement between Ancor Holdings, LP and the Company dated March 18,
2008.   188.   Software License Agreement between American Industrial Partners
and the Company dated March 24, 2008.   189.   Software License Agreement
between The Greenspun Corporation and the Company dated March 25, 2008.   190.  
Software License Agreement between The Stephens Group L.L.C. and the Company
dated March 31, 2008.   191.   Software License Agreement between Al Subeeei
Group and the Company dated March 31, 2008.   192.   Software License Agreement
between Panorama Capital LLC and the Company dated March 31, 2008.   193.  
Software License Agreement between RLJ Companies and the Company dated March 31,
2008.   194.   Schedule A — Software Licenses between 5am Ventures and the
Company dated April 21, 2008.   195.   Software License Agreement between
Platinum Equity, LLC and the Company dated May 5, 2008.   196.   Software
License Agreement between Excel Medical Ventures and the Company dated May 28,
2008.   197.   Software License Agreement between Saw Mill Capital LLC and the
Company dated May 28, 2008.   198.   Software License Agreement between NGP
Midstream & Resources, L.P. and the Company dated May 30, 2008.   199.  
Software License Agreement between WTAS, LLC and the Company dated May 30, 2008.
  200.   Software License Agreement between Gruss & Co. Inc. and the Company
dated June 5, 2008.   201.   Software License Agreement between Psilos Group
Managers, LLC and the Company dated June 5, 2008.   202.   Software License
Agreement between Cardinal Growth Corp. and the Company dated June 12, 2008.  
203.   Software License Agreement between NGP Energy Capital Management and the
Company dated May 20, 2008.   204.   Software License Agreement between Wilsey
Bennett, Inc. and the Company dated June 24, 2008   205.   Schedule A — Site
License Upgrade Agreement between the Stephens Group, LLC and the Company dated
June 26, 2008.   206.   Software License Agreement between AIG Global Asset
Management Holdings Corp. and the Company dated June 28, 2007.

 



--------------------------------------------------------------------------------



 



207.   Software License Agreement between Diamond Castle Holdings and the
Company dated May 7, 2008   208.   Additional License Agreement between Artiman
Ventures and the Company dated September 28, 2007.   209.   Schedule A —
Software Licenses between PSRS and the Company dated June 19, 2008   210.  
Software License Agreement between Perseus and the Company dated July 25, 2008  
211.   Additional License Agreement between Great Hill and the Company dated
August 25, 2008   212.   Software License Agreement between Lee Financial and
the Company dated August 29, 2008   213.   Software License Agreement between
Correlation Mgmt and the Company dated August 29, 2008   214.   Software License
Agreement between Sorenson and the Company dated August 29, 2008   215.  
Software License Agreement between Huntsman Gay Capital and the Company dated
August 29, 2008   216.   Software License Agreement between Resilience Capital
Partners and the Company dated August 29, 2008   217.   Software License
Agreement between Claret Capital and the Company dated September 8, 2008   218.
  Software License Agreement between GP Investments and the Company dated
September 15, 2008   219.   Software License Agreement between Yucaipa American
Funds and the Company dated September 24, 2008   220.   Software License
Agreement between Vector Capital and the Company dated September 30, 2008   221.
  Software License Agreement between Rothschild Realty and the Company dated
September 30, 2008   222.   Software License Agreement between Marathon Asset
Mgmt and the Company dated September 30, 2008   223.   Software License
Agreement between Sentinel Capital and the Company dated October 13, 2008   224.
  Schedule A — Advanced Xtranet Module between Relativity and the Company dated
October 27, 2008   225.   Schedule A — Advanced Xtranet Module between Flag
Capital and the Company dated October 27, 2008   226.   Schedule A — Advanced
Xtranet Module between Windpoint and the Company dated November 10, 2008   227.
  Schedule A — Advanced Xtranet Module between Pfingsten and the Company dated
November 10, 2008   228.   Software License Agreement between Prime Group and
the Company dated December 3, 2008   229.   Software License Agreement between
Fisher Lynch and the Company dated December 11, 2008

 



--------------------------------------------------------------------------------



 



230.   Additional License Agreement between New Zealand Ventures and the Company
dated December 23, 2008   231.   Additional License Agreement between Capital Z
and the Company dated December 23, 2008   232.   Additional License Agreement
between Gruss E Fund and the Company dated December 24, 2008   233.   Software
License Agreement between Essex Woodland and the Company dated December 24, 2008
  234.   Software License Agreement between Tudor Pickering and the Company
dated December 31, 2008   235.   Software License Agreement between Wasatch
Advisors and the Company dated December 31, 2008   236.   Software License
Agreement between Keyhaven Capital and the Company dated January 1, 2009   237.
  Software License Agreement between Vitruvian Partners and the Company dated
January 14, 2009   238.   Software License Agreement between Matthews, Carter
and Boyce and the Company dated January 28, 2009   239.   Software License
Agreement between EFG-Hermes and the Company dated January 28, 2009   240.  
Schedule A — GL Module between Legacy Ventures and the Company dated
February 20, 2009   241.   Software License Agreement between Stone Arch Capital
and the Company dated March 21, 2009   242.   Software License Agreement between
John Lang and the Company dated April 30, 2009   243.   Software License
Agreement between Tisch Financial Mgmt and the Company dated May 21, 2009   244.
  Software License Agreement between Montagu Newhall and the Company dated
May 22, 2009   245.   Additional License Agreement between SGRF and the Company
dated May 24, 2009   246.   Software License Agreement between Antaeus
Enterprises and the Company dated May 30, 2009   247.   Software License
Agreement between Compass Equity Advisors and the Company dated June 10, 2009  
248.   Software License Agreement between Trilantic Capital and the Company
dated June 12, 2009   249.   Software License Agreement between Energy Capital
and the Company dated June 30, 2009   250.   Software License Agreement between
Neuberger Berman and the Company dated June 30, 2009   251.   Additional License
Agreement between LNK and the Company dated July 20, 2009   252.   Additional
License Agreement between Tailwind and the Company dated July 29, 2009   253.  
Additional License Agreement between Lee Equity Partners and the Company dated
August 19, 2009   254.   Additional License Agreement between Essex and the
Company dated August 31, 2009   255.   Software License Agreement between
Andreessen Horowitz and the Company dated September 16, 2009

 



--------------------------------------------------------------------------------



 



256.   Software License Agreement between Caledonia and the Company dated
September 30, 2009   257.   Software License Agreement between Lyme Timber and
the Company dated September 30, 2009   258.   Software License Agreement between
University of Michigan and the Company Dated October 14, 2009   259.   Software
License Agreement between Sigma Bleyzer and the Company dated October 16, 2009  
260.   Software License Agreement between Novartis International AG and the
Company dated October 20, 2009

The following clients of TheNextRound, Inc. are depositor affiliates (pursuant
to agreements listed below) under the Two-Party Master Escrow Service Agreement
dated April 1, 2005 between the TheNextRound, Inc., Depositor’s affiliates and
Iron Mountain Intellectual Property Management Inc.:

1.   Software License Agreement between Alta Partners Management Corporation and
the Company dated November 30, 2006.   2.   Letter of Understanding between
British Columbia Investment Management Corp. and the Company dated March 30,
2004.   3.   Software License Agreement between Candover Services, Ltd and the
Company with specifications dated December 21, 2006.   4.   Software License
Agreement between Clarion Capital Partners, LLC and the Company dated June 30,
2006.   5.   Software License Agreement between Fund Management Services LCC and
the Company dated September 26, 2006.   6.   Software License Agreement between
GP Investments and the Company dated September 15   7.   Software License and
Maintenance Agreement between HSBC Technology & Services (USA), Inc. and the
Company dated November 7, 2007.   8.   Software License Agreement between JVP
and the Company dated May 8, 2006.   9.   Software License Agreement between
Mvalue Management Limited and the Company dated December 11, 2006.   10.  
Software License Agreement between OH Administration Corp and the Company dated
December 21, 2004.   11.   Software License Agreement between Onset Venture
Services Corporation and the Company dated March 28, 2006.   12.   Software
License Agreement between Pegasus Capital Advisors, L.P. and the Company dated
August 10, 2005.

 



--------------------------------------------------------------------------------



 



13.   Software License Agreement between Pfingsten Partners and the Company
dated December 7, 2007.   14.   Software License Agreement between Presidio STX,
LLC and the Company dated November 6, 2006.   15.   Software License Agreement
between Varde Management L.P. and the Company dated June 29, 2007.   16.  
Software License Agreement between Wexford Capital LLC and the Company dated May
19, 2005.

 